DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 4-9, 11-16, and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10848907.  Although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application are transparently found in the U. S. Patent .

Current Application 15/824,260
U.S. Patent No. 10848907
1. A method comprising: 

generating, by a device, a difference geofence area based on determining a difference between a primary geofence area and a secondary geofence area, 






wherein the primary geofence area includes a first set of vehicles within boundaries of the primary geofence area, 




wherein the secondary geofence area is greater in size than the primary geofence area, and 









wherein the difference geofence area includes a second set of vehicles that is different than the first set of vehicles, within boundaries of the difference geofence area; 





generating, by the device and based on basic safety message (BSM) data associated with the second set of vehicles, a message; and 

multicasting, by the device, the message to the first set of vehicles.
1. A method comprising: 

receiving, by a device, basic safety message data from one or more vehicles; 



determining, by the device and based on a quantity of the one or more vehicles and speed data identified in the basic safety message data, 

a primary geofence area that includes a first set of the one or more vehicles; 





determining, by the device, a secondary geofence area based on the speed data and the quantity of the one or more vehicles, wherein the secondary geofence area is greater in size than the primary geofence area; 

determining, by the device, a difference between the primary geofence area and the secondary geofence area to generate a 


difference geofence area that includes a second set of the one or more vehicles, wherein the first set of the one or more vehicles is different than the second set of the one or more vehicles; 




generating, by the device, a message, based on the basic safety message data associated with the second set of the one or more vehicles; and 

multicasting, by the device, the message to the first set of the one or more vehicles.

 
 claim 1 recites additional limitation of “based on a quantity of the one or more vehicles and speed data identified in the basic safety message data,  . . . based on the speed data and the quantity of the one or more vehicles,”
Claim 2 of instant application anticipated (corresponding) by patented claim 1. 
Claim 4 of instant application anticipated (corresponding) by patented claims 6 and 7.
Claim 5 of instant application anticipated (corresponding) by patented claims 9 and 10.
Claim 6 of instant application anticipated (corresponding) by patented claim 5.
Claim 7 of instant application anticipated (corresponding) by patented claim 12.
Claim 8 of instant application anticipated (corresponding) by patented claim 8.
Claim 9 of instant application anticipated (corresponding) by patented claim 8.
Claim 11 of instant application anticipated (corresponding) by patented claim 6 and 7.
Claim 12 of instant application anticipated (corresponding) by patented claims 9 and 10.
Claim 13 of instant application anticipated (corresponding) by patented claim 5.
Claim 14 of instant application anticipated (corresponding) by patented claim 12.
Claim 15 of instant application anticipated (corresponding) by patented claim 15.
Claim 16 of instant application anticipated (corresponding) by patented claim 15.
Claim 18 of instant application anticipated (corresponding) by patented claim 18.
Claim 19 of instant application anticipated (corresponding) by patented claim 19.
Claim 20 of instant application anticipated (corresponding) by patented claim 17.

The claims of the instance application encompass the same subject matter except that the instant claims are broader.  Therefore, it would have been readily known that the limitations of the instance application is anticipated by the teachings of U.S. Patent No 10848907.



Claim Objections
Claims 1/8/15 are objected to because of the following informalities:  Claims recite “generating, by a device, a difference geofence area based on determining a difference between a primary geofence area and a secondary geofence area.”  Given the context of the claims, it appears to mean “determining ”  Note, there is no “generating” the difference.  The difference is determined instead of being generated/created/produced since difference in areas are simply identified instead of being newly created.  
Claims 4/11/18 and 5/12/19 are objected to because of the following informalities:  Claims recite “generating another message based on the BSM data associated with the third set of vehicles; and multicasting the other message to the first set of vehicles.”  Given the context of the claims, it appears to mean “generating another message based on the BSM data associated with the third set of vehicles; and multicasting the another message to the first set of vehicles.”
Appropriate correction is required.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in 


Claims 1, 4-8, 11-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over KIM; (US 20200168080 A1) in view of Hsu (US 20200226928 A1)  

Re: Claim 1
	KIM discloses a method comprising: 
generating, by a device (See KIM; Figs. 1 and 2. [0058] The communication unit 110 is configured to perform communications with the vehicle 200. The communication unit 110 may receive various information provided from the vehicle 200 through an antenna and transmit information related to a geo-fence to the vehicle 200 under the control of the processor 130), a difference geofence area based on determining a difference between a primary geofence area and a secondary geofence area, 
See KIM; Fig. 1. [0145] When the event occurs, the communication device 100 may transmit a first warning message to a first vehicle located in the first geofence, and a second warning message to a second vehicle located in the second geofence. At this time, different information may be included in the first warning message and the second warning message.
NOTE: Also See [0095], [0100], and [0132].
NOTE: See below for further details re Fig. 6B. 
wherein the primary geofence area includes a first set of vehicles (See KIM; See KIM; [0132] the vehicle located in the first geofence. [0088] The processor 130 receives position information of each vehicle from the vehicles located in the predetermined area (S230)) within boundaries of the primary geofence area (See KIM; Fig. 6B, [0131]: the first geofences 660) 
See KIM; [0084] The first geofence refers to an area where the processor 130 must determine whether to perform monitoring and output an alarm. Fig. 6B, [0131] the 
NOTE: Also See [0106]. 
wherein the secondary geofence area (See KIM; Fig. 6B, [0131]:  the second geofences 670) is greater in size than the primary geofence area, and 
See KIM; [0086] The second geofence may include the first geofence and may be set to be larger than the first geofence. It is also possible to set the first and second geofences so as not to overlap each other.  Fig. 6B, [0131] the processor 130 may set the vehicle 650 as a reference point of at least one of the first and second geofences. As the vehicle 650 moves, at least one of the first and second geofences 660 and 670 may be varied.
NOTE: Also See Fig. 4A with [0111]. 
wherein the difference geofence area includes a second set of vehicles (See KIM; Fig. 6B [0132] a vehicle located at the second geofence [0144]  one or more vehicles located in the second geofence) that is different than the first set of vehicles, within boundaries of the difference geofence area;
See KIM; Fig. 6B [0085] The second geofence refers to an area where an alarm must be received based on an event occurring in the first geofence.
NOTE: As disclosed in Fig. 6B, geofence area 670 includes two vehicle outside geofence area 660.
generating, by the device and based on basic safety message (BSM) data associated with the first set of vehicles (See KIM; [0121] The processor 130 may receive vehicle running information generated in each vehicle from each vehicle located in the predetermined area (S510) [0091] The processor 130 may monitor in real time whether or not an event occurs in the first geofence based on vehicle driving information received from the , a message; and 
See KIM; Fig. 6A and Fig. 6B [0132] A first warning message including a control command to be taken to avoid the vehicle 650 may be transmitted to the vehicle located in the first geofence. A second warning message including guidance information for guiding the first geofence at which the vehicle 650 is located may be transmitted to a vehicle located at the second geofence.
multicasting, by the device, the message to the first/second set of vehicles.  
See KIM; (Fig. 6A and Fig. 6B [0132] A first warning message including a control command to be taken to avoid the vehicle 650 may be transmitted to the vehicle located in the first geofence. A second warning message including guidance information for guiding the first geofence at which the vehicle 650 is located may be transmitted to a vehicle located at the second geofence.
NOTE: Also See [0092] and Fig. 6C with [0133].
KIM does not appear to explicitly disclose based on basic safety message (BSM) data associated with the second set of vehicles (Emphasis Added)
In a similar endeavor, Hsu discloses
generating, by the device and based on basic safety message (BSM) data associated with the second set of vehicles (See Hsu Fig. 3, [0034] In an embodiment, the first vehicle information 301 and the second vehicle information 302 are basic safe message (BSM) packets periodically broadcast by vehicles, such as cars, electronic devices and mobile devices.  Fig. 7. [0047] the first vehicle information 701 within the forwarding area C)
See Hsu Fig. 7. [0047] transmit the first vehicle information 701 within the forwarding area C to the second base station 72 . . .  the second base station 72 broadcast the . . . the first vehicle information 701 within the forwarding area C, respectively. Therefore, 
NOTE: As shown in Fig. 7, there are vehicles within first service area 711 (the secondary geofence) but not within the second service area 712 (the primary geofence)
multicasting, by the device, the message to the first set of vehicles.  (NOTE: There are vehicles 702 within second service area 712 (the primary geofence)
See Hsu Fig. 7. [0047] transmit the first vehicle information 701 within the forwarding area C to the second base station 72 . . .  the second base station 72 broadcast the . . . the first vehicle information 701 within the forwarding area C, respectively. Therefore, vehicles within the forwarding area C, even belonging to difference service areas, can still share vehicle information with one another.
NOTE: when the second base station 72 broadcast the first vehicle information 701, UE(s) within the second service area 712 receives the information (See Fig. 2 with [0009])
NOTE: Also See Fig. 3, [0036]; Fig. 5, [0041]; and Fig. 6, [0044]
Note, KIM and Hsu are analogous art because both are directed to transmitting safety/waning message for vehicles (See KIM Abstract and Hsu Abstract). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the KIM invention by employing the teaching as taught by Hsu to provide the limitation.  The motivation for the combination is given by Hsu which increase flexibility in providing vehicle information: by providing/expanding available information to different vehicles.

Re: Claims 4, 11, and 18 
KIM in view of Hsu discloses determining adjacent geofence areas (See Hsu Fig. 5: the first service area 511) that are adjacent to the primary geofence area (See Hsu Fig. 5: the second service area 512) based on BSM data associated with one or more vehicles, See Hsu [0034] after receiving a plurality of BSM packets uploaded via the first base station 31 from all vehicles, the AS control module 30 finds out the farthest one of the vehicles from the first base station 31, i.e., a vehicles V1, based on the longitude and latitude messages in the BSM packets, and calculates the coverage of the first service area 311 based on the distance between the first base station 31 and the vehicles V1 (i.e., a radius r1). . . Similarly, the AS control module 30 can also calculates the coverage of the second service area 312, which takes the second base station 32 as a center of a circle and r2 as a radius of the circle)
See Hsu Fig. 5, [0040] FIG. 5. When determining that the first service area 511 and the second service area 512, though having no intersection, are very close to each other . .
NOTE: Also See KIM; [0138] The processor 130 may set a new geofence so that the existing geofence and the new geofence do not overlap (S830).
wherein the adjacent geofence areas include a third set of vehicles that is different than the first set of vehicles; 
NOTE: As shown in Fig. 5, There are vehicles within first service area 511 (adjacent geofence areas) but not within the second service area 512 (the primary geofence)
generating another message based on the BSM data associated with the third set of vehicles; and 
See Hsu Fig. 5, [0041] transmit the first vehicle information 501 within the forwarding area C to the second base station 52 and . . . the second base station 52 broadcast . . . the first vehicle information 501 within the forwarding area C, respectively
multicasting the other message to the first set of vehicles.  
See Hsu Fig. 5, [0041] transmit the first vehicle information 501 within the forwarding area C to the second base station 52 and . . . the second base 
NOTE: when the second base station 52 broadcast the first vehicle information 501, UE(s) within the second service area 512 receives the information (See Fig. 2 with [0009]).
The motivation for the combination is given by Hsu which increase flexibility in providing vehicle information: by providing/expanding available information to different vehicles.

Re: Claims 5, 12, and 19
KIM in view of Hsu discloses determining shifted geofence areas (See Hsu Fig. 6: the first service area 611) based on BSM data associated with one or more vehicles, (See Hsu [0034] after receiving a plurality of BSM packets uploaded via the first base station 31 from all vehicles, the AS control module 30 finds out the farthest one of the vehicles from the first base station 31, i.e., a vehicles V1, based on the longitude and latitude messages in the BSM packets, and calculates the coverage of the first service area 311 based on the distance between the first base station 31 and the vehicles V1 (i.e., a radius r1). . . Similarly, the AS control module 30 can also calculates the coverage of the second service area 312, which takes the second base station 32 as a center of a circle and r2 as a radius of the circle) wherein the shifted geofence areas are shifted relative to the primary geofence area; (See Hsu Fig. 6: the second service area 612) 
See Hsu Fig. 6, [0043] When determining that the first service area 611 and the second service area 612 have an intersection, . . .
generating another difference geofence area based on determining a difference between the primary geofence area and the shifted geofence area, 
NOTE: As shown in Fig. 6, there are vehicles within first service area 611 (the shifted geofence areas) but not within the second service area 612 (the primary geofence)
wherein the shifted geofence area includes a third set of vehicles that is different than the first set of vehicles; 
NOTE: As shown in Fig. 6, there are vehicles within first service area 611 (the shifted geofence areas) but not within the second service area 612 (the primary geofence)
generating another message based on BSM data associated with the third set of vehicles; and 
See Hsu Fig. 6, [0044] Therefore, the first vehicle information 601 within the forwarding area C can be transmitted to the second base station 62, . . .. the second base station 62 broadcast . . . the first vehicle information 601 within the forwarding area C, respectively.
multicasting the other message to the first set of vehicles.  
See Hsu Fig. 6, [0044] Therefore, the first vehicle information 601 within the forwarding area C can be transmitted to the second base station 62, . . .. the second base station 62 broadcast . . . the first vehicle information 601 within the forwarding area C, respectively.
NOTE: when the second base station 62 broadcast the first vehicle information 601, UE(s) within the second service area 612 receives the information (See Fig. 2 with [0009]).
The motivation for the combination is given by Hsu which increase flexibility in providing vehicle information: by providing/expanding available information to different vehicles.

Re: Claims 6, 13, and 20
KIM in view of Hsu discloses varying sizes of the primary geofence area and the secondary geofence area based on respective speeds of one or more vehicles traveling in the primary geofence area and the secondary geofence area.  
See KIM [0029] the second geofence may include a plurality of geofences that are differently defined according to a speed of each vehicle located in the predetermined area.

See Hsu [0019] In an embodiment, the safety distance is a distance calculated based on a response time and a driving speed. [0034] after receiving a plurality of BSM packets uploaded via the first base station 31 from all vehicles, the AS control module 30 finds out the farthest one of the vehicles from the first base station 31, i.e., a vehicles V1, based on the longitude and latitude messages in the BSM packets, and calculates the coverage of the first service area 311 based on the distance between the first base station 31 and the vehicles V1 (i.e., a radius r1). . . Similarly, the AS control module 30 can also calculates the coverage of the second service area 312, which takes the second base station 32 as a center of a circle and r2 as a radius of the circle).  The motivation for the combination is given by Hsu which improves accuracy in defining geofence area (area of interest).

Re: Claims 7 and 14 
KIM in view of Hsu discloses wherein the BSM data includes data identifying: a size of the one or more vehicles, a position of the one or more vehicles, a speed of the one or more vehicles, a heading of the one or more vehicles, an acceleration of the one or more vehicles, a status of brake systems of the one or more vehicles, or a predicted path of the one or more vehicles.  
(See KIM; [0061] Vehicle driving information includes vehicle information and surrounding information related to the vehicle. [0062] The vehicle information refers to information related to the vehicle itself. For example, the vehicle information may include a driving speed. [0064] the surrounding information may further include a distance from an object existing around the vehicle to the vehicle 100)
NOTE: Also See [0121] and [0122].


Re: Claim 8
KIM in view of Hsu discloses a device, comprising: one or more memories; and one or more processors, communicatively coupled to the one or more memories, configured to: (See KIM; Fig. 1. [0057] The communication device includes a communication unit 110 and a processor 130.  [0075]  the application programs which are stored in the memory and installed on the communication device 100 may be executed by the processor 130 to perform operations (or functions) for the communication device 100)
See KIM; Figs. 1 and 2. [0058] The communication unit 110 is configured to perform communications with the vehicle 200. The communication unit 110 may receive various information provided from the vehicle 200 through an antenna and transmit information related to a geo-fence to the vehicle 200 under the control of the processor 130.
generate a difference geofence area based on determining a difference between a primary geofence area and a secondary geofence area, 
wherein the primary geofence area includes a first set of vehicles within boundaries of the primary geofence area, 
wherein the secondary geofence area is greater in size than the primary geofence area, and 
wherein the difference geofence area includes a second set of vehicles that is different than the first set of vehicles, within boundaries of the difference geofence area;
generate a message based on basic safety message (BSM) data associated with the second set of vehicles; and 
multicast the message to the first set of vehicles.  
NOTE: See the rejection of Claim 1.

Re: Claim 15
KIM in view of Hsu discloses a non-transitory computer-readable medium storing a set of instructions, the set of instructions comprising: one or more instructions that, when executed by one or more processors of a device, cause the device to: 
See KIM; Figs. 1 and 2. [0075] The memory is configured to store data to support various functions of the communication device 100. The memory may be configured to store application programs (or applications) executed in the communication device 100, data or instructions for operations of the communication device 100, and the like. . . the application programs which are stored in the memory and installed on the communication device 100 may be executed by the processor 130 to perform operations (or functions) for the communication device 100.
generate a difference geofence area based on determining a difference between a primary geofence area and a secondary geofence area, 
wherein the primary geofence area includes a first set of vehicles within boundaries of the primary geofence area, 
wherein the secondary geofence area is greater in size than the primary geofence area, and 
wherein the difference geofence area includes a second set of vehicles that is different than the first set of vehicles, within boundaries of the difference geofence area;
generate, based on basic safety message (BSM) data associated with the second set of vehicles, a message; and 
multicast the message to the first set of vehicles.  
NOTE: See the rejection of Claim 1.


Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over KIM in view of Hsu as applied to Claims 1, 8 and 15 above, and further in view of Ibrahim (US 20180257660 A1) 

Re: Claims 2, 9, and 16 
KIM in view of Hsu discloses determining the primary geofence area and the secondary geofence area based on speed of vehicles identified in BSM data associated with one or more vehicles.  (See KIM; [0061] Vehicle driving information includes vehicle information and surrounding information related to the vehicle. [0062] The vehicle information refers to information related to the vehicle itself. For example, the vehicle information may include a driving speed. [0064] the surrounding information may further include a distance from an object existing around the vehicle to the vehicle 100)
See KIM [0029] the second geofence may include a plurality of geofences that are differently defined according to a speed of each vehicle located in the predetermined area.
NOTE: Also See [0112], [0116], and [0117]
See Hsu [0019] In an embodiment, the safety distance is a distance calculated based on a response time and a driving speed. [0034] after receiving a plurality of BSM packets uploaded via the first base station 31 from all vehicles, the AS control module 30 finds out the farthest one of the vehicles from the first base station 31, i.e., a vehicles V1, based on the longitude and latitude messages in the BSM packets, and calculates the coverage of the first service area 311 based on the distance between the first base station 31 and the vehicles V1 (i.e., a radius r1). . . Similarly, the AS control module 30 can also calculates the coverage of the second service area 312, which takes the second base station 32 as a center of a circle and r2 as a radius of the circle). The motivation for the combination is given by Hsu which improves accuracy in defining geofence area (area of interest).
KIM in view of Hsu does not appear to explicitly disclose determining the primary geofence area and the secondary geofence area based on speed data and information associated with a quantity of vehicles identified in BSM data associated with one or more vehicles (Emphasis Added).
In a similar endeavor, Ibrahim discloses determining the primary geofence area and the secondary geofence area (See Ibrahim Fig. 10, [0527] the R is calculated based on the targeted safety applications combined with vehicle dynamics) based on speed data (See Ibrahim Fig. 31 [0041] vehicles speed profiles) and 
See Ibrahim Fig. 10, [0258] The intended region of map can also be defined adaptively, using the speed profiles data in each road segment of interest. For example, a high average speed road segment will require more map coverage than a low average speed road segment.
information associated with a quantity of vehicles (See Ibrahim Fig. 36 [0046] the vehicle density profile) identified in BSM data associated with one or more vehicles.
See Ibrahim Fig. 10, [0545] the R value can be adaptively adjusted (reduced), so we get close to the 150 desired total numbers of nodes. For example, this can be done in small steps with ΔR, in a loop, reducing the value of R slightly, each time (in each step), and measuring the nodes or vehicles within the new radius, and the process continues, until we get 150 nodes or less in that radius 
Note, KIM in view of Hsu and Ibrahim are analogous art because both are directed to transmitting safety/waning message for vehicles (See KIM Abstract and Ibrahim [0188]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the KIM in view of Hsu invention by employing the teaching as taught by Ibrahim to provide the limitation.  The motivation for the combination is given by Ibrahim which improves consistency in data traffic by maintaining certain number of vehicles within geo-fence area.



Allowable Subject Matter
Claims 3, 10, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim (overcoming claim objection) and any intervening claims.  Note, Claims 3, 10 and 17 are not rejected under Double Patenting rejection.
The following is an examiner’s statement of reasons for allowance KIM in view of Hsu is considered as the most relevant document in the prior art which disclose limitations of base claims as set forth above.
However, KIM in view of Hsu does not disclose determining a quantity of multicast messages for the primary geofence area based on: an average quantity of vehicles per geofence, a quantity of multicast messages per second per vehicle, and a difference between a quantity of vehicles included in the secondary geofence area and a quantity of vehicles included in the primary geofence area.  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINJUNG KIM whose telephone number is (408) 918-7693.  The examiner can normally be reached on Monday-Friday 9am to 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang-Hurst, Kathy can be reached on (571) 270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MINJUNG KIM/
Examiner, Art Unit 2644